United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-3204
                                  ___________

Darrell L. Smeltzer; George R.          *
Gutierrez,                              *
                                        *
            Plaintiffs-Appellants,      *
                                        *
Jon D. Watts,                           *
                                        *
            Plaintiff,                  *
                                        * Appeal from the United States
      v.                                * District Court for the District of
                                        * Minnesota.
Medtox Laboratories, Inc., a            *
Delaware corporation; Burlington        *        [UNPUBLISHED]
Northern Santa Fe Railroad              *
Company, a Delaware corporation,        *
                                        *
            Defendants-Appellees.       *
                                   ___________

                            Submitted: May 18, 2007
                               Filed: June 13, 2007
                                ___________

Before BYE, BEAM, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.
       Darrell Smeltzer and George Gutierrez appeal the district court's1 adverse grant
of summary judgment in their negligence action brought against Medtox Laboratories,
Inc. and Burlington Northern Santa Fe Railroad Company. Having carefully reviewed
the record and the parties' submissions on appeal, we agree summary judgment was
proper for the reasons stated by the district court. See Sallis v. Univ. of Minn., 408
F.3d 470, 474 (8th Cir. 2005) (de novo review). Accordingly, we affirm. See 8th Cir.
R. 47B.
                        ______________________________




      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
                                     -2-